


Exhibit 10.1


    


OPEN TEXT CORPORATION
(the “Company”)


2004 STOCK OPTION PLAN


As amended September 27, 2012




1.    PURPOSE OF THE PLAN


1.1    This 2004 Stock Option Plan has been established by the Company to
provide long-term incentives to attract, motivate and retain certain key
employees, officers and directors of, and consultants providing services to, the
Company.




2.    DEFINITIONS


2.1    In this Plan, the following terms have the following meanings:


"Affiliate" has the meaning ascribed to that term in the Securities Act
(Ontario);


"Applicable Law" means any applicable provision of law, domestic or foreign,
including, without limitation, applicable securities legislation, together with
all regulations, rules, policy statements, rulings, notices, orders or other
instruments promulgated thereunder and Stock Exchange Rules;


"Associate" has the meaning ascribed to that term in the Securities Act
(Ontario);


"Board" means the board of directors of the Company;


"Business Day" means any day other than a Saturday, a Sunday or a statutory
holiday observed in the Province of Ontario;


"Company" means Open Text Corporation, its subsidiaries and their respective
successors and assigns, and any reference in the Plan to action by the Company
means action by or under the authority of the Board or any person or the
Committee that has been designated for that purpose by the Company;


"Committee" means a committee, if any, created by the Board to administer the
Plan pursuant to the provisions contained herein;


"Consultant" means a person providing on-going services to the Company
excluding, for greater certainty, a Director of the Company;


"Date of Grant" of an Option means the date the Option is granted to a
Participant under the Plan;


"Designated Number" has the meaning ascribed to it in Subsection 3.2(a) hereof;


"Designated Percentage" has the meaning ascribed to it in Subsection 3.2(c)
hereof;


"Director" means a member of the Board;


"Earliest Exercise Date" has the meaning ascribed to it in Subsection 3.2(d)
hereof;


"Effective Date" means the 26th day of October 2004, when this Plan was approved
by the Board;


"Eligible Employee" has the meaning ascribed to it in Section 3.1 hereof;



1

--------------------------------------------------------------------------------




"Exercise Notice" has the meaning ascribed to it in Subsection 3.5(a) hereof;


"Expiry Time" means, in relation to an Option, 5:00 p.m. (Toronto time) on the
Latest Exercise Date;


"Insider" means:


(i)
an insider as defined in the Securities Act (Ontario), other than a person who
falls within that definition solely by virtue of being a director or senior
officer of a subsidiary of the Company; and



(ii)    an Associate of any person who is an insider by virtue of (i), above;


"ISO" has the meaning ascribed to it in Section 9.1 hereof;


"Latest Exercise Date" has the meaning ascribed to it in Subsection 3.2(e)
hereof;


"Market Price" on any date means, in respect of the Shares, the closing price of
the Shares on the trading day immediately preceding such date on the quotation
system or stock exchange on which the greatest volume of trading of Shares has
occurred on that trading day;


"Non-Executive Director" means any Director of the Company who is not an
employee or officer of the Company or any Affiliate;


"Offeror" or "offeror" has the meaning ascribed to that term in the Securities
Act (Ontario);


"Option" means a right granted under the Plan to a Participant to purchase
Shares in accordance with the Plan;


"Option Price" has the meaning ascribed to it in Subsection 3.2(b) hereof;


"Option Year" in respect of an Option means the year commencing on the Earliest
Exercise Date of the Option or on any anniversary of such date, and ending prior
to or on the Latest Exercise Date;


"Original Security" has the meaning ascribed to it in Section 5.5 hereof;


"Outstanding Issue" means the aggregate number of Shares that are outstanding
immediately prior to the Share issuance in question, excluding Shares which have
been issued pursuant to Share Compensation Arrangements within the preceding one
year period;


"Participant" means an Eligible Employee who has agreed to participate in the
Plan on such terms as the Company may specify at the time he or she is
designated as an Eligible Employee;


"Plan" means this 2004 Stock Option Plan, as amended and restated from time to
time;


"Replacement Security" has the meaning ascribed to it in Section 5.5 hereof;


"Shares" means common shares of the Company, and include any shares of the
Company into which such shares may be converted, reclassified, subdivided,
consolidated, exchanged or otherwise changed, whether pursuant to a
reorganization, amalgamation, merger, arrangement or other form of
reorganization;


"Share Compensation Arrangement" means a stock option, stock option plan, stock
purchase plan where the issuer provides financial assistance or matches the
whole or a portion of the purchase price of the securities being purchased,
stock appreciation rights involving the issuance of securities from treasury, or
any other compensation or incentive mechanism involving the issuance or
potential issuance of securities to one or more an employee, Insider or
Consultant of the Company or any Affiliate, including a share purchase from
treasury which is financially assisted by the Company by way of a loan, guaranty
or otherwise;


"Stock Exchange Rules" means the applicable rules of any stock exchange or
quotation system upon which shares of the Company are listed or quoted, as
applicable;



2

--------------------------------------------------------------------------------




"Take-over Bid" means a take-over bid, as defined in the Securities Act
(Ontario), which is a "formal bid" as defined in such Act, and which is made for
all of the issued and outstanding Shares in the capital of the Company and may
exclude (i) those Shares in the capital of the Company which are then owned by
the offeror under such Take-over Bid, and/or (ii) those Shares in the capital of
the Company which the offeror under such Take-over Bid then otherwise has,
directly or indirectly, the right to acquire.


"Unexercisable Shares" has the meaning ascribed to it in Subsection 3.5(b)
hereof;


"US Optionee" has the meaning ascribed to it in Section 9.1 hereof;


"Value" on any date means the amount of the expense associated with the grant of
an Option or Share Compensation Arrangement, as applicable, as determined in
accordance with United States generally accepted accounting principles (as
determined in accordance with the Black-Scholes option pricing model) and
reflected in the financial statements of the Company; and


"Vesting Date" has the meaning ascribed to it in Subsection 3.2(c) hereof.


2.2    In this Plan, unless the context requires otherwise, references to the
male gender include the female gender, words importing the singular number may
be construed to extend to and include the plural number, and words importing the
plural number may be construed to extend to and include the singular number.


3.    GRANT OF OPTIONS AND TERMS


3.1    The Company may, from time to time, designate one or more bona fide
full-time employees of the Company, Consultants or Directors as "Eligible
Employees" for the purposes of the Plan. If such a person agrees to participate
in the Plan on such terms as the Company may specify at the time he or she is
designated as an Eligible Employee, he or she shall become a Participant in the
Plan.


3.2    The Company may, from time to time, grant an Option to a Participant to
acquire Shares in accordance with the Plan. In granting such Option, subject to
the provisions hereof, the Company shall designate,


(a)    the maximum number (the "Designated Number") of Shares which the
Participant may purchase under the Option;


(b)    the price (the "Option Price") per Share at which the Participant may
purchase his or her Shares under the Option, which price shall be determined by
the Company in accordance with Section 3.3 hereof;


(c)    a percentage of the Designated Number (the "Designated Percentage"),
determined in accordance with Section 3.4 hereof, representing the maximum
number of Shares that may be purchased by a Participant pursuant to the exercise
of that Option in each year during the term of such Option, and the date after
which such Shares may be purchased (the "Vesting Date"); provided that if a
Participant exercises an Option and purchases fewer Shares than the Designated
Percentage in any year during the term of the Option, any remaining portion of
the Designated Percentage of Shares shall be available for purchase at any time
subsequent to the Vesting Date for such Option and prior to the Expiry Time, in
addition to Shares otherwise becoming available to the Participant for purchase
after any subsequent Vesting Date.


(d)    the earliest date (the "Earliest Exercise Date") on which the Option may
be exercised, which may be the Date of Grant;


(e)    the latest date (the "Latest Exercise Date") on which the Option may be
exercised, which shall be no later than seven (7) years after the Date of Grant,
provided that if at any time the Latest Exercise Date should be determined to
occur either during a period in which the holder of the Option is restricted
from trading in securities of the Company under the insider trading policy or
other policy of the Company or within ten Business Days following such a period,
the Latest Exercise Date shall be deemed to be the date that is the tenth
Business Day following the date of expiry of such period; and


(f)    with respect to Options granted pursuant to Section 9 hereof, whether the
Option is intended to constitute an ISO.



3

--------------------------------------------------------------------------------




3.3    The Option Price in respect of an Option shall be determined by the
Company, but shall be not less than the Market Price of the Company's Shares on
the Date of Grant of the Option provided that if the Shares are not then traded
on a stock exchange or on a quotation system, the Option Price shall be the fair
market value of the Shares as determined in good faith by the Board.


3.4    The Designated Percentage in respect of an Option shall be determined by
the Company in its sole discretion, however, if the Company does not specify
otherwise, then the Designated Percentage shall be twenty-five percent (25%).


3.5    If a Participant should die and the circumstances specified in Section
3.6 had not occurred in relation to such Participant and such Participant, at
the time of his or her death, held an Option(s) in respect of which the Expiry
Time had not then occurred:


(a)    in the case of each Option so held by the deceased Participant which had
vested and was exercisable with respect to some or all of the Shares forming the
subject matter thereof as at the date of the death of the deceased Participant,
the legal representatives of the deceased Participant shall be entitled to send
a notice in writing (an "Exercise Notice") to the Company advising that they
wish to exercise such Option which notice, to be effective, must be actually
received by the Company by no later than the earlier of 5:00 p.m. (Toronto time)
on the date which is the 180th day following the date of the death of such
deceased Participant and the Expiry Time, and must specify the number of Shares
in respect of which such Option is wished to be exercised (provided that such
exercise can only be in respect of up to that number of Shares that the deceased
Participant could have exercised such Option as at the date of his or her death,
subject to Subsection 3.5(b) hereof). In the event that:


(i)    an effective Exercise Notice is actually received by the Company by no
later than the earlier of 5:00 p.m. (Toronto time) on the date which is the
180th day following the date of the death of such deceased Participant and the
Expiry Time, then the Company shall issue to the estate of the deceased
Participant that number of Shares as were specified in the Exercise Notice
(provided that the maximum number of Shares which can be issued shall not exceed
that number of Shares for which the deceased Participant could have exercised
such Option as at the date of his or her death, subject to Subsection 3.5(b)
hereof), which issuance shall occur as soon as practicable thereafter. If the
Exercise Notice so received is in respect of less than the maximum number of
Shares for which the deceased Participant could have exercised such Option as at
the date of his or her death, such Option shall, subject to Subsection 3.5(b)
hereof, in all respects cease and terminate and be of no further force or effect
whatsoever as to such of the Shares in respect of which such Option had not been
previously exercised; and


(ii)    an effective Exercise Notice is not actually received by the Company by
the earlier of 5:00 p.m. (Toronto time) on the date which is the 180th day
following the date of the death of such deceased Participant and the Expiry
Time, such Option shall, subject to Subsection 3.5(b) hereof, in all respects
cease and terminate and be of no further force or effect whatsoever as to such
of the Shares in respect of which such Option had not been previously exercised;


(b)    in the case of each Option so held by the deceased Participant which:


(i)    was not vested and was not exercisable with respect to all of the Shares
forming the subject matter thereof as at the date of the death of the deceased
Participant; and/or


(ii)    was not exercised on or prior to the earlier of 5:00 p.m. (Toronto time)
on the date which is the 180th day following the death of such deceased
Participant and the Expiry Time with respect to all of the Shares in respect of
which it could have been exercised as at the date of the death of the deceased
Participant,


(the Shares in respect of which such Option was then not exercisable or
exercised being collectively referred to in this Subsection 3.5(b) as the
"Unexercisable Shares") such Option may, with the prior written consent of the
Company (which consent may be given or withheld by the Company in its sole and
arbitrary discretion), be exercised by the deceased Participant's legal
representatives with respect to up to that number of the Unexercisable Shares as
the Company may, in its sole and arbitrary discretion, designate and advise such
legal representatives of by notice in writing given within one year following
the date of the death of the deceased Participant, provided that any such
exercise is made by the deceased Participant's legal representatives pursuant to
a written notice of exercise given by them to the Company on or prior to the
earlier of 5:00 p.m. (Toronto time) on the date which is the 60th day following
the giving of such notice by the Company and the Expiry Time and, if such a
notice of exercise is given by the legal representatives of the

4

--------------------------------------------------------------------------------




deceased Participant, the Company shall issue to the estate of the deceased
Participant that number of Shares as were specified in the notice of exercise,
which issuance shall occur as soon as practicable thereafter.


3.6
(a)    Except as otherwise provided in subsection 3.6(b) or in a written
agreement with the Company, and approved by the Board, if a Participant:



(i)    resigns or is discharged as, or otherwise ceases to be, an employee or
officer of the Company; or


(ii)    was engaged as a Consultant and is not an employee or officer of the
Company, and such Participant resigns from such engagement, the engagement is
terminated or otherwise ceases to be so engaged,


immediately after the earlier of 5:00 p.m. (Toronto time) on the 90th day
following the date of the occurrence of any such resignation, discharge, removal
or termination other than by reason of death as contemplated in Section 3.5 (and
without the requirement for any further act or formality including, without
limitation, the giving of any notices) and the Expiry Time each and every Option
granted to such Participant under the Plan, which has not been exercised by said
time shall in all respects immediately cease and terminate and be of no further
force or effect whatsoever as to the Shares in respect of such Option,
regardless of whether or not such Option had vested with respect to such Shares.


(b)    Except as otherwise provided in a written agreement with the Company, and
approved by the Board, if a Participant:


(i)    is discharged or terminated as an employee or officer of the Company for
cause; or


(ii)    was engaged as a Consultant and is not an employee or officer of the
Company, and the engagement is terminated by the Company for cause or breach of
duty,


immediately upon the occurrence of any such discharge, removal or termination
other than by reason of death as contemplated in Section 3.5 (and without the
requirement of any further act or formality including, without limitation, the
giving of any notices) each and every Option granted to such Participant under
the Plan, which had not been exercised prior to such occurrence, shall in all
respects immediately cease and terminate and be of no further force or effect
whatsoever as to Shares in respect of such Options, regardless of whether or not
such Option had vested with respect to such Shares.


For greater certainty, the Company shall in its sole and absolute discretion
determine whether "cause" or a "breach of duty" exists with respect to a
discharge or termination.


3.7
Participation in the Plan shall be entirely voluntary and any decision not to
participate shall not affect the employment of any Eligible Employee with the
Company.



3.8
The Company shall in its sole discretion, subject only to the terms of this
Plan, determine the terms of all Options.



4.    EXERCISE OF PARTICIPANTS' OPTIONS


4.1    Subject to earlier termination as provided for in Sections 3.5, 3.6 and
6.3, a Participant's Option shall terminate and may not be exercised after the
Latest Exercise Date.


4.2    Other than as provided for in Sections 3.5, 3.6 and 6.3, the exercise of
an Option under the Plan shall be made by notice to the Company in writing
specifying and subscribing for the number of Shares in respect of which the
Option is being exercised at that time and accompanied by a certified cheque or
other means of cash payment satisfactory to the Company in the amount of the
aggregate Option Price for such number of Shares. As of the day the Company
receives such notice and such payment, the Participant (or the person claiming
through him or her, as the case may be) shall be entitled to be entered on the
share register of the Company as the holder of the number of Shares in respect
of which the Option was exercised and as promptly as possible thereafter shall
be delivered a certificate representing that number of Shares.


4.3    Upon the exercise of any Option, the Company shall have the right to
require the Participant to remit to the Company an amount sufficient to satisfy
all federal, provincial, state and local withholding tax requirements, if any,
prior to the delivery of any certificate or certificates for Shares.



5

--------------------------------------------------------------------------------




4.4    Upon the disposition of any Shares acquired through the exercise of an
Option, the Company shall have the right to require the Participant to remit to
the Company an amount sufficient to satisfy all federal, provincial, state and
local withholding tax requirements, if any, as a condition to the registration
of the transfer of such Shares on its books. Whenever payments are to be made
under the Plan to the Company in cash or by certified cheque, such payments
shall be net of any amount sufficient to satisfy all federal, provincial, state
and local withholding tax requirements.




5.    MAXIMUM NUMBER OF SHARES TO BE ISSUED UNDER THE PLAN


5.1    The maximum number of Shares which may be issued under Options granted
and outstanding pursuant to this Plan by the Company to Participants is
6,300,000.


5.2    No Options shall be granted to any Participant if the total number of
Shares issuable to such Participant under this Plan, together with any Shares
reserved for issuance to such Participant under options for services or any
other stock option plans, would exceed 5% of the then issued and outstanding
Shares.


5.3    No Options shall be granted to any Participant if such grant could
result, at any time, in:


(a)    the aggregate number of Shares issuable to Insiders at any time and
issued to Insiders within the one-year period prior to such time pursuant to
Options or other Share Compensation Arrangements exceeding 10% of the then
issued and outstanding Shares;


(b)    the aggregate number of Shares reserved for issuance subsequent to
December 7, 2006 pursuant to Options granted under this Plan or any other Share
Compensation Arrangements in effect as of December 7, 2006 to Non-Executive
Directors exceeding 0.49% of the then issued and outstanding Shares;


(c)    the aggregate Value of Options granted under this Plan to, or any other
Share Compensation Arrangements entered into with, a Non-Executive Director
during any fiscal year of the Company exceeding $100,000; or


(d)    the issuance to any one Insider and such Insider's Associates, within a
one-year period, pursuant to Options or any other stock option plan of an
aggregate number of Shares exceeding 5% of the then issued and outstanding
Shares.


5.4    If any Option is terminated, cancelled or has expired without being fully
exercised, any unissued Shares which have been reserved to be issued upon the
exercise of the Option shall become available to be issued upon the exercise of
Options subsequently granted under the Plan, provided that any such termination
or cancellation of Options shall be conducted in accordance with the Stock
Exchange Rules.


5.5    If an Option held by a Participant (an “Original Security”) is terminated
or cancelled (other than pursuant to Article 6), no new Option (a “Replacement
Security”) shall be granted to the Participant prior to the Latest Exercise Date
of the Original Security unless the Option Price of the Replacement Security is
equal to or greater than the Option Price of the Original Security.




6.    ANTI-DILUTION AND TAKE-OVER BID PROVISIONS


6.1    Notwithstanding any other provision of the Plan, in the event of any
change in the Shares by reason of any stock dividend, split, recapitalization,
reclassification, amalgamation, arrangement, merger, consolidation, combination
or exchange of Shares or distribution of rights to holders of Shares or any
other form of corporate reorganization whatsoever, an equitable adjustment shall
be made to any Options then outstanding and in the Option Price in respect of
such Options. Such adjustment shall be made by the Board and, subject to
Applicable Law, shall be conclusive and binding for all purposes of the Plan.


6.2    The Company shall not be required to issue fractional shares in
satisfaction of its obligations hereunder. Any fractional interest in a Share
that would, except for the provisions of this Section 6.2, be deliverable upon
the exercise of any Option shall be cancelled and not be deliverable by the
Company.


6.3    If a Take-over Bid is made, then, notwithstanding Subsections 3.2(c), (d)
and (e) hereof, but subject to the other provisions of the Plan, the following
shall apply:



6

--------------------------------------------------------------------------------




(a)    The Company may, in its sole and arbitrary discretion, give its express
consent to the exercise of any Options which are outstanding at the time that
such Take-over Bid was made regardless of whether such Options have vested in
accordance with Subsection 3.2(c).


(b)    If the Company has so expressly consented to the exercise of any Options
outstanding at the time that such Take-over Bid was made, the Company shall,
immediately after such consent has been given, give a notice in writing (a
"Take-over Bid Notice") to each Participant then holding unexpired Options
(whether vested or not) advising of the making of the Take-over Bid and such
notice shall provide reasonable particulars of the Take-over Bid and shall
specify that the Participant may conditionally exercise all or any portion of
any such unexpired Options then held by the Participant in accordance with
Subsection 6.3(c) below.


(c)    If a Participant wishes to conditionally exercise any such Option, such
exercise shall be made by notice in writing to the Company at any time during
the period commencing on the date of the Take-over Bid Notice and ending on the
date which is the earlier of the 10th day following the giving of the Take-over
Bid Notice and the day immediately preceding the date specified in the Take-over
Bid as the last date on which the offer therein provided for may be taken up.
Such notice shall specify and conditionally subscribe for the shares (the
"Specified Shares") issuable upon conditional exercise of such Option and shall
be accompanied by a certified cheque or other means of cash payment satisfactory
to the Company in the amount of the aggregate Option Price for such number of
Specified Shares. The conditional exercise of the Option and the conditional
subscription for the Specified Shares shall be conditional upon: (i) the
Participant tendering the Specified Shares into the Take-over Bid, and (ii) the
completion of the Take-over Bid on or before the expiry of the Take-over Bid
(which shall include the irrevocable obligation of the offeror to take up and
pay for all Specified Shares deposited under the Take-over Bid). Provided that,
if necessary in order to permit such Participant to participate in the Take-over
Bid, the Options so exercised shall be deemed to have been exercised and the
issuance of the Specified Shares issuable upon such exercise shall be deemed to
have been issued, effective as of the first Business Day immediately prior to
the date on which the Take-over Bid was made.


(d)    If, upon the expiry of the applicable Option exercise period specified in
Subsection 6.3(c) above, the Take-over Bid is completed and a Participant did
not, prior to the expiration of such exercise period, conditionally exercise the
entire or any portion of the Option which such Participant could have exercised
in accordance with the provisions of this Section 6.3, then, as of and from the
expiry of such exercise period, the Participant shall cease to have any further
right to exercise such Option, in whole or in part, and each such Option shall
be deemed to have expired and shall be null and void.


(e)    In no event shall the Participant be entitled to sell the Specified
Shares otherwise than pursuant to a Take-over Bid.




7.    LOANS OR GUARANTEES FOR LOANS TO PARTICIPANTS


7.1    Subject to Applicable Law, the Company may, at any time, in its sole
discretion, arrange for the Company to make loans or provide guarantees for
loans by financial institutions to assist Participants to purchase Shares upon
the exercise of the Options so granted and to pay any tax exigible upon exercise
of the Options. Such loans shall bear interest at such rates, if any, and be on
such other terms as may be determined by the Company, provided however, that the
repayment of such loans shall in each case be secured by the Shares purchased
with the proceeds of such loans and shall not exceed the term of the Option and
the Company shall, in its sole discretion, determine the procedures, documents
and other steps necessary or desirable to secure the repayment of such loans
with such Shares.




8.    ACCOUNTS AND STATEMENTS


8.1    The Company shall maintain records of the details of each Option granted
to each Participant under the Plan, including the Date of Grant, Designated
Number, the Option Price of each Option, the Vesting Date or Dates, the Latest
Exercise Date or Dates, the number of Shares in respect of which the Option has
been exercised and the maximum number of Shares which the Participant may still
purchase under the Option. Upon request therefore from a Participant and at such
other times as the Company shall determine, the Company shall furnish the
Participant with a statement setting forth the details of his Options. Such
statement shall be deemed to have been accepted by the Participant as correct
unless written notice to the contrary is provided to the Company within thirty
(30) days after such statement is given to the Participant.



7

--------------------------------------------------------------------------------






9.    OPTIONS GRANTED TO US RESIDENTS OR CITIZENS


9.1    Any Option granted under this Plan to a Participant who is a citizen or
resident of the United States (including its territories, possessions and all
areas subject to the jurisdiction) (a "U.S. Optionee") may be an incentive stock
option (an "ISO") within the meaning of Section 422 of the Internal Revenue Code
of 1986, as amended, of the United States (the "Code"), but only if so
designated by the Company in the agreement evidencing such Option. No provision
of this Plan, as it may be applied to a US Optionee, shall be construed so as to
be inconsistent with any provision of Section 422 of the Code. Grants of Options
to US Optionees which are not ISO's may be granted pursuant to Section 3 hereof.
Notwithstanding anything in this Plan contained to the contrary, the following
provisions shall apply to ISO's granted to each US Optionee:


(a)    ISO's shall only be granted to US Optionees who are, at the time of
grant, officers or key employees;


(b)    the aggregate fair market value (determined as of the time an ISO is
granted) of the Shares subject to ISO's exercisable for the first time by a US
Optionee during any calendar year under this Plan and all other Stock Option
Plans, within the meaning of Section 422 of the Code, of the Company shall not
exceed One Hundred Thousand Dollars in US funds (US $100,000); provided that
options for Shares which exceed such aggregate fair market value shall not be
void, but shall instead be options which are granted under Section 3 hereof and
are not ISOs;


(c)    the Option Price for Shares under each ISO granted to a US Optionee
pursuant to this Plan shall be not less than the fair market value of such
Shares at the time the Option is granted, as determined in good faith by the
Board at such time;


(d)    if any US Optionee to whom an ISO is to be granted under the Plan at the
time of the grant of such ISO is the owner of shares possessing more than ten
percent (10%) of the total combined voting power of all classes of shares of the
Company, then the following special provisions shall be applicable to the ISO
granted to such individual:


(i)    the Option Price (per Share) subject to such ISO shall not be less than
one hundred ten percent (110%) of the fair market value of one Share at the time
of grant; and


(ii)    for the purposes of this Section 9 only, the option exercise period
shall not exceed five (5) years from the Date of Grant;


(e)    no Option may be granted hereunder to a US Optionee following the
expiration of ten (10) years after the date on which this Plan is adopted by the
Company or the date on which the Plan is approved by the shareholders of the
Company, whichever is earlier; and


(f)    no Option granted to a US Optionee under the Plan shall become
exercisable unless and until the Plan shall have been approved by the
shareholders of the Company.




10.    NOTICES


10.1    Any payment, notice, statement, certificate or other instrument required
or permitted to be given to a Participant or any person claiming or deriving any
rights through him or her shall be given by:


(a)    delivering it personally to the Participant or to the person claiming or
deriving rights through him or her, as the case may be; or


(b)    mailing it postage paid (provided that the postal service is then in
operation) or delivering it to the address which is maintained for the
Participant in the Company's records.


10.2    Any payment, notice, statement, certificate or instrument required or
permitted to be given to the Company shall be given by mailing it postage
prepaid (provided that the postal service is then in operation) or delivering it
to the Company at the following address:

8

--------------------------------------------------------------------------------






Open Text Corporation
185 Columbia Street West
Waterloo, Ontario
N2L 5Z5


Attention: Chief Financial Officer


10.3    Any payment, notice, statement, certificate or other instrument referred
to in Sections 8.1 or 10.2 hereof, if delivered, shall be deemed to have been
given or delivered on the date on which it was delivered or, if mailed (provided
that the postal service is then in operation), shall be deemed to have been
given or delivered on the second Business Day following the date on which it was
mailed.




11.    GENERAL


11.1    The Company shall have the power to, without approval by way of
resolution of the holders of Shares unless otherwise stated, at any time and
from time to time either prospectively or retrospectively, amend, suspend or
terminate the Plan or any Option granted under the Plan, provided that:


(a)    any such amendment, suspension or termination is subject to any approvals
required under Applicable Law;


(b)    no such amendment, suspension or termination shall be made at any time to
the extent such action would materially adversely affect the existing rights of
a Participant with respect to any then outstanding Option, as determined by the
Company acting in good faith, without his or her consent in writing, except to
the extent required by Applicable Law; and


(c)    any such amendment in respect of the following shall become effective
only upon approval by way of resolution of the holders of Shares:


(i)    any amendment to the maximum number of Shares specified in Section 5.1 in
respect of which Options may be granted under the Plan (other than pursuant to
Article 6);


(ii)    any amendment that would reduce the Option Price at which Options may be
granted below the price provided for in Section 3.3 (other than pursuant to
Article 6);


(iii)    any amendment that would allow a Replacement Security to be granted in
a manner not currently permitted under Section 5.5;


(iv)    any amendment that would increase any of the percentage limits in
Sections 5.2 or 5.3;


(v)    any amendment that would increase the maximum term of an Option beyond
seven years;


(vi)    any amendment that would extend the term of any outstanding Option to a
date beyond the Latest Exercise Date;


(vii)    any amendment that would reduce the Option Price of an outstanding
Option (other than pursuant to Article 6);


(viii)    any amendment that would permit assignments to persons not currently
permitted under the Plan;


(ix)    any amendment to the definition of “Eligible Employee” or any defined
term used therein that would expand the scope of the term “Eligible Employee”;
and


(x)    any amendment to this Section 11.1.


11.2    Notwithstanding section 11.1, the Company is prohibited from repricing
any Option granted under the Plan.



9

--------------------------------------------------------------------------------




11.3    The Company shall have the power to make such rules and regulations for
the administration of this Plan, and to interpret the provisions hereof and of
such rules and regulations, as it shall in its sole discretion determine to be
appropriate;


11.4    The determination by the Company of any question which may arise as to
the interpretation or implementation of the Plan or any of the Options granted
hereunder shall be final and binding on all Participants and other persons
claiming or deriving rights through any of them.


11.5    The Plan shall enure to the benefit of and be binding upon the Company,
its successors and assigns. The interest of any Participant under the Plan or in
any Option shall not be transferable or alienable by him or her either by
pledge, assignment or in any other manner whatsoever and, during his lifetime,
shall be vested only in him or her, but shall thereafter enure to the benefit of
and be binding upon the legal personal representatives of the Participant in
accordance with the terms hereof.


11.6    The Company's obligation to issue Shares in accordance with the terms of
this Plan and any Options granted hereunder is subject to compliance with
Applicable Law. As a condition of participating in the Plan, each Participant
agrees to comply with all such laws, rules and regulations and agrees to furnish
to the Company all information and undertakings as may be required to permit
compliance with such laws, rules and regulations.


11.7    No Participant shall have any rights as a shareholder in respect of
Shares subject to an Option until such Shares have been paid for in full and
issued.


11.8    No Participant or other person shall have any claim or right to be
granted Options under the Plan. Neither the Plan nor any action taken thereunder
shall interfere with the right of the employer of a Participant to terminate
that Participant's employment at any time. Neither any period of notice nor any
payment in lieu thereof upon termination of employment shall be considered as
extending the period of employment for the purposes of the Plan.


11.9    The Board shall be entitled to make such rules, regulations and
determinations as it deems appropriate under the Plan in respect of any leave of
absence or disability of any Participant. Without limiting the generality of the
foregoing, the Board shall be entitled to determine (i) whether or not any such
leave of absence shall constitute a termination of employment within the meaning
of the Plan, and (ii) the impact, if any, of any such leave of absence on awards
under the Plan theretofore made to any Participant who takes such leave of
absence (including, without limitation, whether or not such leave of absence
shall cause any Options to expire and the impact upon the time or times such
Options shall become exercisable).


11.10    This Plan and any Options granted hereunder shall be governed by and
construed in accordance with the laws of the Province of Ontario and the federal
laws of Canada applicable therein.


11.11    This Plan is hereby instituted and in effect as of the Effective Date,
provided that (i) any Options granted prior to the approval of the Plan by the
shareholders of the Corporation shall not be exercisable until such shareholder
approval has been obtained, and (ii) the Plan and any Options granted under the
Plan shall terminate the day after the next annual meeting of shareholders of
the Corporation unless the Plan has been approved by shareholders at such
meeting.


* * *

10

--------------------------------------------------------------------------------






[LETTERHEAD OF OPEN TEXT CORPORATION]




TO:    [Name of Eligible Employee]




You have been designated as an Eligible Employee under the 2004 Stock Option
Plan of Open Text Corporation (the "Plan"), and assuming that you become a
Participant in the Plan by signing this letter, the details of the
non-assignable Option which has been granted to you under the Plan are as
follows:


(a)    Date of Grant:        


(b)    Designated Number (maximum
number of shares which you
may purchase under this Option):        


(c)    Option Price (price per share):        


(d)    Earliest Exercise Date:        


(e)    Latest Exercise Date:        


(f)    Vesting Date and Designated Percentage (% of Designated Number you may
purchase each year after the applicable Vesting Date):


Vesting Date    Designated Percentage






If you agree to participate in the Plan and comply with its terms and
conditions, please sign one copy of this letter and return it to by .


OPEN TEXT CORPORATION




By:     


I have read the Open Text Corporation 2004 Stock Option Plan and agree to comply
with, and agree that my participation is subject in all respects to, its terms
and conditions:


        
(Signature)




(Date)    




 



11